 


110 HR 2340 IH: Medicare Osteoporosis Measurement Act of 2007
U.S. House of Representatives
2007-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2340 
IN THE HOUSE OF REPRESENTATIVES 
 
May 16, 2007 
Mr. Burgess introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to expand coverage of bone mass measurements under part B of the Medicare Program to all individuals at clinical risk for osteoporosis. 
 
 
1.Short titleThis Act may be cited as the Medicare Osteoporosis Measurement Act of 2007.
2.Coverage of bone mass measurements for all individuals at clinical risk for osteoporosis
(a)CoverageSection 1861(rr)(2)(A) of the Social Security Act (42 U.S.C. 1395x(rr)(2)(A)) is amended to read as follows:

(A)an individual, including an estrogen-deficient woman, at clinical risk for osteoporosis;.
(b)Effective dateThe amendment made by subsection (a) applies with respect to items and services furnished on or after October 1, 2007. 
 
